Citation Nr: 1810114	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for beta thalassemia with retinal hemorrhage.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1992 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This case was previously before the Board in June 2014 and April 2017 for further development.  The issues on appeal were remanded for additional development, and have now been returned to the Board.  The Board finds that there has been substantial compliance with the remand directives in regard to service connection for beta thalassemia.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's beta thalassemia is a congenital disease caused by an inherited genetic mutation that was not noted at the time of service enlistment. 

2.  Beta thalassemia did not first manifest during service nor did it preexist service and progress at an abnormally high rate during service. 



CONCLUSION OF LAW

The criteria for service connection for beta thalassemia with retinal hemorrhage are not met.  38 U.S.C. §§ 1101, 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  VA has provided medical examinations concerning the issues on appeal.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, in February 2017, the Veteran's representative generally asserted that the Veteran was not afforded an adequate medical opinion.  In April 2017, the Board remanded the issues on appeal for addendum opinions to afford the Veteran adequate VA examinations.  However, mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels, 643 F.3d 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board finds that the subsequent June 2017 VA addendum opinion provides the information needed to fairly decide the claim for entitlement to service connection for beta thalassemia.  

The examiner reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claim.  There are no apparent inconsistencies or ambiguities in the examination report.  The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the June 2017 VA examination is adequate.

The Veteran was provided with VA examinations which contained descriptions of the history of the disabilities at issue; documented and considered the relevant medical facts and principles; and provided opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C. § 1111 (2012).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017). 

VA's General Counsel has determined that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he developed beta thalassemia in service as his blood count was low during his July 1994 exit examination.  His STRs do not show complaints of, treatment for, or a diagnosis of beta thalassemia.  His July 1992 entrance examination and August 1994 separation examination revealed normal findings.  An October 1992 hemoglobin test was normal.  A March 1994 treatment record found that the Veteran's specimen was grossly hemolyzed.  A July 1994 laboratory test report found that the Veteran's specimen was negative for occult blood, bilirubin, ketones, glucose, and protein.  The specimen was found normal for specific gravity, color and appearance, urobilinogen, and pH.  A complete blood count, dated in July 1994 indicated that the Veteran had high red blood cell and white blood cell counts.  The report indicates that hemoglobin, low mean corpuscular, mean corpuscular hemoglobin and mean corpuscular hemoglobin concentration were low.

Post-service, in September 2011, the Veteran underwent a VA general medical examination.  He reported being diagnosed with beta thalassemia in 1997 and that his mother and sister had a thalassemia trait.  Diagnostic testing was performed and the Veteran was diagnosed with beta thalassemia.

At his October 2013 Board hearing, the Veteran testified that he was fatigued during service and had a blood test that revealed a low blood count.  He stated that his blood was normal when he enlisted and that his blood changed during his service.  He was diagnosed with a retinal hemorrhage in 1997.

In August 2014, the Veteran underwent a disability benefits questionnaire (DBQ) for hemic and lymphatic conditions.  His claims file was reviewed.  The Veteran was diagnosed with beta thalassemia.  The Veteran believed that he acquired it in service as he had a low blood count upon separation from service.  He was not being treated for his beta thalassemia.  The VA examiner opined that the condition was not caused by or a result of military service as beta thalassemia is a hereditary and genetic condition with an impaired beta chain globin synthesis and his mother had a history of beta thalassemia.  

In June 2017, the Veteran underwent another DBQ for hemic and lymphatic conditions.  His claims file was reviewed.  The VA examiner found that beta thalassemia is a hereditary and congenital disease that is caused by one or more mutations in the beta globin gene that results in an imbalanced ratio of alpha to beta globin.  It is not an acquired disease or the result of any injury.  This finding was based on the Veteran's mother having a history of beta thalassemia and medical literature.  The Veteran was first diagnosed with beta thalassemia in 1997.  As a genetic condition, the Veteran's beta thalassemia clearly and unmistakably manifested prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of his military service.  The examiner explained that the Veteran was not treated for his condition in service and his blood counts during his separation examination in July 1994 compared to his blood counts in August 2014 did not show much difference.  Upon review of the STRs, the examiner found that no symptomatology manifested after entering service and that no superimposed disease or injury developed as a consequence of service.  

In a December 2017 statement, the Veteran's representative contended that the Veteran's blood counts at separation proved that the condition began in service and continued since.

Turning to the claim for service connection for beta thalassemia, the record establishes that this condition is a hereditary blood disorder caused by a genetic mutation affecting the Veteran's production of hemoglobin.  As the condition is genetic and could have preexisted the Veteran's entry into active duty service, the Board must consider whether the presumption of soundness is applicable in this case.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303 (c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

The Board finds that the Veteran's beta thalassemia is a congenital disease and the presumption of soundness is for application in this case as there is no notation or a disease at entry.  Nonetheless, the June 2017 VA examiner found that the Veteran's beta thalassemia is a hereditary congenital disease and caused by one or more mutation in the beta globin gene that results in an imbalanced ration or alpha to beta globin.  As such, the Veteran's beta thalassemia is a congenital disease that preexisted service.  

Thus, the Board must determine whether there is clear and unmistakable evidence that the preexisting disease was not aggravated in service.  The Veteran contends that the disease was first manifest in service because he experienced fatigue and had a low blood count on separation, and thus service connection is warranted. However, the medical evidence clearly establishes that the Veteran's beta thalassemia is due to a genetic hereditary abnormality present since birth, and the June 2017 VA examiner explicitly found not only that the disease clearly and unmistakably existed prior to service by nature of its congenital/hereditary etiology, but that it was also not aggravated therein.  The examiner stated that there was no treatment in service, that the exit examination was unremarkable, and that there was no symptomatology manifested after entering service from a review of the records, as well as no superimposed disease or injury in service.  Thus, the Board finds that the Veteran's beta thalassemia clearly and unmistakable preexisted service and clearly and unmistakably was not aggravated in service.  There is no competent and credible evidence in this cases that beta thalassemia either first manifested during service or preexisted service and progressed at an abnormally high rate during service.  The Board's finding that there is no aggravation under the provisions of 38 U.S.C. § 1111, necessarily also results in a conclusion that there was no aggravation under the provisions of 38 U.S.C. § 1153.  

In this case, the June 2017 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his beta thalassemia began in service based on his in-service blood count.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that beta thalassemia is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for beta thalassemia with retinal hemorrhage is denied.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran testified that he had fatigue and sleep problems during service and that he would stop breathing when he was asleep and then would wake up.  He testified that he was diagnosed with sleep apnea after service in 2004.  The Veteran's post-service treatment records reflect a current diagnosis of obstructive sleep apnea.
  
In August 2014, the Veteran underwent a VA examination that found he was diagnosed with obstructive sleep apnea syndrome in 2004 and 2009, and had utilized a CPAP machine since 2009 to stimulate quality sleep.  The examiner opined that the Veteran's condition is not caused by, or the result of, service connection as there is a large time gap between his discharge and diagnoses, and no documented episodes or treatment for sleep apnea while he was in service.  The Veteran was discharged from service in 1994 and first diagnosed with obstructive sleep apnea syndrome in 2004.  Although the VA examiner determined the nature and etiology of the Veteran's sleep apnea with rationale, it was not clear from the record that the examiner considered the Veteran's statements indicating that he experienced fatigue and sleep problems in service.  A June 2017 VA addendum did not address the Veteran's statements indicating that he experienced fatigue and sleep problems in service.  Therefore, an addendum opinion should be obtained that addresses the significance, if any of the Veteran's statements indicating fatigue and sleep problems in service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2014 VA sleep apnea examination and June 2017 addendum for another addendum.  If the June 2017 examiner is not available, the requested information must be obtained from a similarly qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  The examination report should indicate that the claims file was reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner should address the significance, if any, of the Veteran's statements indicating that he experienced fatigue and sleep problems in service.

The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

3.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


